*759ON REHEARING
July 29, 1932.
Mr. Chief Justice Del Toro
delivered the opinion of the Court.
A motion has been filed in the present case for a reconsideration of the judgment rendered by this Court on the 12th of this month, either setting it aside or, as an addition, granting leave to the plaintiff to amend his complaint in accordance with the opinion.
We have studied the motion and think that the second prayer should be granted, but not as to the first prayer.
The grounds for the second prayer are summarized by the appellant as follows:
“ (a) Because if the plaintiff moved for a final judgment instead of amending his complaint it was due to the fact that the judgment, of the district court barred any amendment to the complaint, for one of the holdings on which it was based was that the defendant is not liable for damages as it is a public corporation; which rendered any amendment useless.
“(b) Because this Court has decided in its judgment as stated in the opinion, that said irrigation district can be sued for damages; hence the complaint is capable of amendment.
“(c) Because it would be a matter of clear justice, and it would prejudice no right.”
It would be sufficient to examine the above grounds in connection with what this Court has said in the opinion forming the basis of its judgment in order to conclude that the prayer should be granted.
By virtue of the foregoing, an order shall be entered remanding the case to the proper district court for further proceedings not inconsistent with this opinion and with that on which the judgment of July 12 is based.